Citation Nr: 9933621
Decision Date: 10/28/99	Archive Date: 12/06/99

DOCKET NO. 97-13 625               DATE 

On appeal from the decision of the
Department of Veterans Affairs Regional Office in St. Louis,
Missouri

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

FINDINGS OF FACT

1. The veteran in this case served on active duty from October 1964
to October 1967.

2. On August 31, 1999 the Board was notified by the Department of
Veterans Affairs (VA) Regional Office, St. Louis, that the veteran
died on August [redacted], 1999. 

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 1999); 38 C.F.R. 20.1302 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996);
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown,
7 Vet. App. 42, 47 (1994). This appeal on the merits has become
moot by virtue of the death of the veteran and must be dismissed
for lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp.
1999); 38 C.F.R. 20.1302 (1999).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (1999).

2 - 


ORDER 

The appeal is dismissed.

RAYMOND F. FERNER 
Acting Member, Board of Veterans' Appeals

- 3 -



